DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
Argument 1: The Applicant argues that none of the prior art references discloses the feature of “during downtime of and separate from the Bluetooth® Low Energy communication," per amended claims 1 and 13.
Response 1: The Examiner disagrees. Amendment to claims 1 and 13 has changed the scope of invention. Therefore, Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot. Claims 1 and 12 are now rejected with Kalliola et al. (US 9,702,963 B2), in view of Riviere et al. (US 2017/0250737 A1), and further in view of Baker et al. (US 2012/003933 A1)
Amendment to Figures 1-2 has been acknowledged and corresponding Drawing objection has been withdrawn.
Amendment to claims 1, 6-7, 10, 13 and 17 overcomes corresponding claim objections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7-8, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kalliola et al. (US 9,702,963 B2), in view of Riviere et al. (US 2017/0250737 A1), and further in view of Baker et al. (US 2012/003933 A1).
Regarding Claim 1, Kalliola et al. (‘963) discloses “a method of determining a distance between a master device and a remote device (column 2 lines 31-46: receiving, by a first transceiver of an apparatus mounted on a moveable platform, from a remote device, one or more wireless packets including information packets containing angle of arrival information from the remote device, wherein the moveable platform is in motion relative to the remote device…generating distance estimation data in the apparatus relative to the remote device, based on the determined first angle of arrival) comprising: 
communicating bi-directionally between a transceiver of a master device and a transceiver of a remote device with Bluetooth® Low Energy communication (column 6 line 45 col 7 line 11:  Bluetooth™ Low Energy (LE) Technology…Bluetooth LE devices may employ a star topology, where one device serves as a master for a plurality of slave devices, the master dictating connection timing by establishing the start time of the first connection event and the slave devices transmitting packets only to the master upon receiving a packet from the master. According to Bluetooth LE communication protocol all connections are point-to-point connections between two devices (the master and the slave)).”
Kalliola et al. (‘963) does not explicitly disclose “performing a radio frequency ranging sequence in between an advertising interval or a connection interval of the Bluetooth® Low Energy communication during downtime of and separate from the 
Riviere et al. (‘737) teaches “performing a radio frequency ranging sequence in between an advertising interval or a connection interval of the Bluetooth® Low Energy communication during downtime of and separate from the Bluetooth® (paragraph 48:  a Bluetooth LE scanner may detect the presence of a Bluetooth LE advertiser in its vicinity; paragraph 49: with a narrowband receiver the sensing operation may need to stop ZigBee/Bluetooth LE packet transaction support…wideband receiver, for example, coordinator radio receiver controller may be configured to scan the whole RF band ranging from 2400 to 2483.5 MHz in order to detect the free channels in the 2.4 GHz spectrum…the router/coordinator controller can determine the radio environment and can refrain from transmission on frequencies when interference is high while continuing to transparently manage the end devices…in one or more examples, the multi-mode transceiver may be configured to or controller to scan the whole frequency band for packetized blockers, such as Wi-Fi, that may interfere with reception/transmission in order to identify the inter-packet gap timings that may be available for ZigBee or Bluetooth LE transmission).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963)  with the teaching of  Riviere et al. (‘737) for more reliable connection of remote devices [para 8].
Baker et al. (‘933) describes that Bluetooth devices are peer devices, each including a Bluetooth radio and the four core protocol layers…when two or (paragraph 29: In a wireless personal area network for monitoring sensor data, each sensor device may be joined to the network. In Bluetooth, joining a network when none of the network information is known requires discovery to learn the Bluetooth address of the other device, connection to initiate communication, and pairing to generate a shared secret key for authentication and encryption. Other physical media such as IR as disclosed in the IEEE 802.11-1999 standard and ultrasonic may be used in lieu of RF. Of these, some technologies allow for ranging and ranging allows proximity detection. These include at least UWB, IR, and Ultrasound; paragraph 80:  the ranging capability of the sensor device may also support a scatter net. A scatter net is a network that comprises two or more personal area networks, each personal area network having two or more RF enabled devices. In a scatter net, at least one of the RF enabled devices is a member of two PANs, allowing communication between PANs. In a BT scatter net, this device is a slave in one PAN and a master in another. In a scatter net, there is an intersection of personal area networks such that one slave Bluetooth enabled device is part of each of two intersecting personal area networks. With UWB ranging, RF-enabled devices in the scatter net may connect to each other securely using range-based authentication).”

Regarding Claim 5, which is dependent on independent claim 1, Kalliola et al. (‘963)/Riviere et al. (‘737)/Baker et al. (‘933) discloses the method of claim 1. Kalliola et al. (‘963) further discloses “the radio frequency ranging is at least one of time of flight ranging, phase of flight ranging, angle of arrival ranging, angle of departure ranging, and time difference of arrival ranging (column 2 lines 36- 46: receiving, by a first transceiver of an apparatus mounted on a moveable platform, from a remote device, one or more wireless packets including information packets containing angle of arrival information from the remote device, wherein the moveable platform is in motion relative to the remote device; determining at least a first angle of arrival from the received angle of arrival information; and generating distance estimation data in the apparatus relative to the remote device, based on the determined first angle of arrival).”
Regarding Claim 7, which is dependent on independent claim 1, Kalliola et al. (‘963)/Riviere et al. (‘737)/Baker et al. (‘933) discloses the method of claim 1. Kalliola et al. (‘963)/Riviere et al. (‘737) does not explicitly disclose “the radio frequency ranging sequence is Bluetooth®.”
Baker et al. (‘933) teaches “the radio frequency ranging sequence is Bluetooth® (paragraph 29: In a wireless personal area network for monitoring sensor data, each sensor device may be joined to the network. In Bluetooth, joining a network when none of the network information is known requires discovery to learn the Bluetooth address of the other device, connection to initiate communication, and pairing to generate a shared secret key for authentication and encryption. While this disclosure uses Bluetooth as an example personal area network, any network, including 802.15.4, Bluetooth LE, ZigBee, UWB, a low-power 802.11 network, Wi-Fi.TM. Direct, or a proprietary network could be used. Other physical media such as IR as disclosed in the IEEE 802.11-1999 standard and ultrasonic may be used in lieu of RF. Of these, some technologies allow for ranging and  ranging allows proximity detection]; [para 80: the ranging capability of the sensor device may also support a scatter net. A scatter net is a network that comprises two or more personal area networks, each personal area network having two or more RF enabled devices. In a scatter net, at least one of the RF enabled devices is a member of two PANs, allowing communication between PANs. In a BT scatter net, this device is a slave in one PAN and a master in another. In a scatter net, there is an intersection of personal area networks such that one slave Bluetooth enabled device is part of each of two intersecting personal area networks. With UWB ranging, RF-enabled devices in the scatter net may connect to each other securely using range-based authentication).
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963)/Riviere et al. (‘737) with the teaching of  Baker et al. (‘933) to securely connect RF based devices using range-based authentication [para 29].
Regarding Claim 8, which is dependent on independent claim 1, Kalliola et al. (‘963)/Riviere et al. (‘737)/Baker et al. (‘933) discloses the method of claim 1. Kalliola et al. (‘963)/Riviere et al. (‘737) does not explicitly disclose “the radio frequency ranging sequence is Ultra-Wideband.”
Baker et al. (‘933) teaches “the radio frequency ranging sequence is Ultra-Wideband (Claim 2: The wireless medical device of claim 1, wherein the ranging functionality is implemented using ultra-wide-band technology)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963)/Riviere et al. (‘737) with the teaching of  Baker et al. (‘933) for more secured and precise ranging applications.
Regarding Claim 10, which is dependent on independent claim 1, Kalliola et al. (‘963)/Riviere et al. (‘737)/Baker et al. (‘933) discloses all the claimed invention. Kalliola et al. (‘963)/Riviere et al. (‘737) does not explicitly disclose “the radio frequency ranging sequence is one or more of Bluetooth®, Ultra-Wideband, and Wi-Fi.”
Baker et al. (‘933) teaches “the radio frequency ranging sequence is one or more of Bluetooth, Ultra-Wideband, and Wi-Fi (Claim 2: The wireless medical device of claim 1, wherein the ranging functionality is implemented using ultra-wide band technology)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963)/Riviere et al. (‘737) with the teaching of  Baker et al. (‘933) for more secured and precise ranging applicaitons.
Regarding Claim 16, which is dependent on independent claim 13, and which has the same limitation as claim 5, Kalliola et al. (‘963)/Riviere et al. (‘737)/Baker et al. (‘933) discloses all the claimed invention as shown above for claim 5.
Claims 2, 6, 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kalliola et al. (US 9,702,963 B2)/ Riviere et al. (US 2017/0250737 A1)/Baker et al. (US 2012/003933 A1), and further in view of Baker et al. (US 2018/0270311 A1).
Regarding Claim 2, which is dependent on independent claim 1, Kalliola et al. (‘963)/Riviere et al. (‘737)/Baker et al. (‘933) discloses the method of claim 1. Kalliola et al. (‘963)/Riviere et al. (‘737)/Baker et al. (‘933) does not explicitly disclose “the advertising interval or the connection interval is a time between two data transfer events between the master device and the remote device.”
Baker et al. (‘311) teaches “the advertising interval or the connection interval is a time between two data transfer events between the master device and the remote device (Clause 3: The wireless communication module of clause 1 or 2, wherein the wireless communication interface is configured to adopt a communication schedule comprising: during a listening period listening in the master device mode for advertising  data transmitted from another wireless communication module operating in the slave device mode; and during an advertising period transmitting in the slave device mode during an advertising period advertising data for transfer to another wireless communication module operating in the master device mode)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963)/Riviere 
Regarding Claim 6, which is dependent on independent claim 1, Kalliola et al. (‘963)/Riviere et al. (‘737)/Baker et al. (‘933) discloses the method of claim 1. Kalliola et al. (‘963)/Riviere et al. (‘737)/Baker et al. (‘933)/Baker et al. (‘933) does not explicitly disclose “the Bluetooth® Low Energy communication and the radio frequency ranging sequencing occur in parallel.”
Baker et al. (‘311) teaches “the Bluetooth Low Energy communication and the radio frequency ranging sequencing occur in parallel (Clause 3:  The wireless communication module of clause 1 or 2, wherein the wireless communication interface is configured to adopt a communication schedule comprising: during a listening period listening in the master device mode for advertising  data transmitted from another wireless communication module operating in the slave device mode; and during an advertising period transmitting in the slave device mode during an advertising period advertising data for transfer to another wireless communication module operating in the master device mode)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963)/Riviere et al. (‘737)/Baker et al. (‘933) with the teaching of  Baker et al. (‘311) for faster and more efficient ranging applications.
Regarding independent Claim 13, which is has the same limitations of claims 1, 2 and 10 combined, Kalliola et al. (‘963)/Riviere et al. (‘737)/Baker et al. (‘933)/Baker et al. (‘311) discloses all the claimed invention as shown for claims 1, 2 and 10 combined. 
Regarding Claim 17, which is dependent on independent claim 13, and which has the same limitation as claim 6, Kalliola et al. (‘963)/Riviere et al. (‘737)/Baker et al. (‘933)/Baker et al. (‘311) discloses all the claimed invention as shown above for claim 6.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kalliola et al. (US 9,702,963 B2)/Riviere et al. (US 2017/0250737 A1)/Baker et al. (US 2012/003933 A1)/Baker et al. (US 2018/0270311 A1), and further in view of Zhu (US 2016/0286340 A1).
Regarding Claim 3, which is dependent on claim 2, Kalliola et al. (‘963)/Riviere et al. (‘737)/Baker et al. (‘933)/Baker et al. (‘311) discloses the method of claim 2. Kalliola et al. (‘963)/Riviere et al. (‘737)/Baker et al. (‘933)/Baker et al. (‘311) does not explicitly disclose “when the remote device performs an advertising sequence, the advertising interval is between 20 milliseconds and 10.485 seconds.”
Zhu (‘340) teaches “when the remote device performs an advertising sequence, the advertising interval is between 20 milliseconds and 10.485 seconds (paragraph 47: In the Bluetooth discovery process, one device, called a “slave device,” enters an Advertising State to periodically send out one or more advertising packet data units (PDUs) on an advertising radio channel. Control parameters, relating to the Advertising State, and used by the slave device may include the following: (1) advInterval; advDelay; and (3) advertising channel indices. The advInterval parameter may be assigned a value that is an integer multiple of 0.625 milli-seconds (ms) and be in the range of 20 ms to 10.24 seconds).

Regarding Claim 14, which is dependent on independent claim 13, and which has the same limitation as claim 3, Kalliola et al. (‘963)/Riviere et al. (‘737)/Baker et al. (‘933)/Baker et al. (‘311)/Zhu (‘340) discloses all the claimed invention as shown above for claim 3. 

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kalliola et al. (US 9,702,963 B2)/Riviere et al. (US 2017/0250737 A1)/Baker et al. (US 2012/003933 A1)/Baker et al. (US 2018/0270311 A1), and further in view of Love et al. (US 2018/0172664 A1).
Regarding Claim 4, which is dependent on claim 2, Kalliola et al. (‘963)/Riviere et al. (‘737)/Baker et al. (‘933)/Baker et al. (‘311) discloses the method of claim 2. Kalliola et al. (‘963)/Riviere et al. (‘737)/Baker et al. (‘933)/Baker et al. (‘311) does not explicitly disclose “when the remote device performs an a connection sequence, the connection interval is between 7.5 milliseconds and 4 seconds.”
Love et al. (‘664) teaches “when the remote device performs an a connection sequence, the connection interval is between 7.5 milliseconds and 4 seconds (paragraph 66: In one aspect, handheld relay device 200 and sensor control device 102 can be configured to use advertising and connection schemes in a wireless LAN, for example, that are not supported by the operating systems of reader devices 120. For example, according to the Bluetooth Low Energy (BTLE) standard protocol, each BTLE device can be configured according to a set of connection parameters, including a connection interval maximum parameter. The connection interval maximum parameter can determine how often a BTLE controller device (e.g., handheld relay device 200) will ask for data from a BTLE peripheral device (e.g., sensor control device 102). According to the BTLE standard protocol, the connection interval must be between 7.5 milliseconds and 4 seconds. (See “Specification of the Bluetooth System, Covered Core Package version 4.2, Volume 6” at page 76-77 (“4.5.1 Connection Events”).
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963)/Riviere et al. (‘737)/Baker et al. (‘933)/Baker et al. (‘311) with the teaching of Love et al. (‘664) for optimum design choice for particular applications that is well-known to one skilled in the art,.
Regarding Claim 15, which is dependent on independent claim 13, Kalliola et al. (‘963)/Riviere et al. (‘737)/Baker et al. (‘933)/Baker et al. (‘311)/Love et al. (‘664) discloses all the claimed invention as shown above for claim 4. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kalliola et al. (US 9,702,963 B2)/Riviere et al. (US 2017/0250737 A1)/Baker et al. (US 2012/003933 A1), and further in view of Shahar-Doron et al. (US 2020/0319329 A1).
Regarding Claim 9, which is dependent on independent claim 1, Kalliola et al. (‘963)/Riviere et al. (‘737)/Baker et al. (‘933) discloses the method of claim 1. Kalliola et al. (‘963)/Riviere et al. (‘737)/Baker et al. (‘933) does not explicitly disclose “the radio frequency ranging sequence is Wi- Fi.”
Shahar-Doron et al. (‘329) teaches “the radio frequency ranging sequence is Wi- Fi (paragraph 47: the wireless communication circuitry 330 may include Wi-Fi Logic 332, a Cellular Modem 334, and Bluetooth Logic 336. The Wi-Fi Logic 332 is for enabling the wireless device 300 to perform Wi-Fi communications, e.g., on an 802.11 network. The Bluetooth Logic 336 is for enabling the wireless device 300 to perform Bluetooth communications. The cellular modem 334 may be capable of performing cellular communication according to one or more cellular communication technologies. Some or all components of the wireless communication circuitry 330 may be used for ranging communications, e.g., using WLAN, Bluetooth, and/or cellular communications).
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963)/Riviere et al. (‘737)/Baker et al. (‘933) with the teaching of  Shahar-Doron et al. (‘329) for efficient short range communication.

 Claims 11 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kalliola et al. (US 9,702,963 B2)/Riviere et al. (US 2017/0250737 A1)/Baker et al. (US 2012/003933 A1), and further in view of Plain et al. (US 2015/0373749 A1).
Regarding Claim 11, which is dependent on independent claim 1, Kalliola et al. (‘963)/Riviere et al. (‘737)/Baker et al. (‘933) discloses the method of claim 1. Kalliola et al. (‘963)/Riviere et al. (‘737)/Baker et al. (‘933) does not explicitly disclose “the master device is a vehicle, and the remote device is a key fob.”
Plain et al. (‘749) teaches “the master device is a vehicle, and the remote device is a key fob (paragraph 256: In an example embodiment of the invention, the mobile wireless device 100 may be, for example, a miniature device such as a key fob, smart card, jewelry, or the like. In an example embodiment of the invention, the mobile wireless device 100 may be, for example, a relatively larger cell phone, smart phone, flip-phone, PDA, graphic pad. The mobile wireless device 100 may also be in an automobile or other vehicle).
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963)/Riviere et al. (‘737)/Baker et al. (‘933) with the teaching of  Plain et al. (‘749) for facilitating secure wireless connection establishment between closely situated apparatuses [Plain et al. (‘749): para 1].
Regarding Claim 18, which is dependent on independent claim 13, and which  has the same limitation as claim 11, Kalliola et al. (‘963)/Riviere et al. (‘737)/Baker et al. (‘933)/Shahar-Doron et al. (‘329) discloses all the claimed invention as shown above for claim 11. 

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kalliola et al. (US 9,702,963 B2)/Riviere et al. (US 2017/0250737 A1)/Baker et al. (US 2012/003933 A1), and further in view of Desai (US 2008/0279162 A1).
Regarding Claim 12, which is dependent on independent claim 1, Kalliola et al. (‘963)/Baker et al. (‘933) discloses the method of claim 1. Kalliola et al. (‘963)/Riviere et al. (‘737)/Baker et al. (‘933) does not explicitly disclose “the master device is a cell phone, and the remote device is headphones.”
Desai (‘162) teaches “the master device is a cell phone, and the remote device is headphones (paragraph 43: one or more wireless communication devices can be Bluetooth-enabled… cell phone host 22 could communicate via Bluetooth technology with a Bluetooth headset and place wireless telephone calls via a base station of wireless IP telephone calls via an access point or base station)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963)/Riviere et al. (‘737)/Baker et al. (‘933) with the teaching of  Desai (‘162) cooperative transceiving by wireless interface devices [para 3].
Regarding Claim 19, which is dependent on independent claim 13, and which  has the same limitation as claim 12, Kalliola et al. (‘963)/Riviere et al. (‘737)/Baker et al. (‘933)/Desai (‘162) discloses all the claimed invention as shown above for claim 12. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kapoor et al. (US 9,860,932 B2) describes master device for using connection attribute of electronic accessories connections to facilitate locating an accessory.
Skillermark et al. (US 2018/0199397 A1) describes that the protocol does not include any explicit acknowledgement of the connection request message and such a decoding failure is hence unknown to the initiator, which may assume that the advertiser has received the connection request message and entered connection state at time t1. The advertiser, however, does not receive the connection request message and stays in advertising state. The result is a state mismatch. In relation to the example of FIG. 4, Device 2, in advertising state, will continue to act according to the protocol rules defined for the advertising state, which likely means it will make another try to transmit the advertisement message after some time. Device 1, on the other hand, is in connection state and hence transmits the data packet at time t4. This transmission is, however, destined to fail as the peer device, device 2, is not expecting any packet transmission and does not even try to receive this packet. In BLE, the state mismatch is solved by means of a timeout. In the example of FIG. 4, Device 1 will re-transmit the data packet several times, however, if no response from device 2 is received within some pre-defined time it will cause a time-out in existing methods. The time-out triggers a state change such that device 1 moves from connection state back to initiating state, via the standby state, and the state mismatch is resolved. In BLE, a connection that is created but not established may be considered lost after a time that corresponds to six 
Burugupalli et al. (US 2020/0015038 A1) describes that the wireless communication circuitry 330 may include Wi-Fi Logic 332, a Cellular Modem 334, and Bluetooth Logic 336. The Wi-Fi Logic 332 is for enabling the wireless device 300 to perform Wi-Fi communications, e.g., on an 802.11 network. The Bluetooth Logic 336 is for enabling the wireless device 300 to perform Bluetooth communications. The cellular modem 334 may be capable of performing cellular communication according to one or more cellular communication technologies. Some or all components of the wireless communication circuitry 330 may be used for ranging communications, e.g., using WLAN, Bluetooth, and/or cellular communications (para 56).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648